Appellant failed to object or except to the giving of the Allen instruction. Allen v. United States, 164 U.S. 492,17 S.Ct. 154, 41 L.Ed. 528 (1896). Our examination of the record convinces us that appellant is in no position to raise the question at this time. The judgment of conviction is affirmed.
Apellant’s other contentions: (1) that the judge abused his discretion in failing to interrogate the potential jurors in accordance with her requests, (2) that the government failed to comply with the discovery requirements of Rule 16, F.R.Crim.P., and (3) that the government’s failure to disclose to her that it intended to use her statement, in which she disclosed that she knew the combination to her codefendant’s suitcase was error, are meritless.